DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
In claim 4, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the term are required part of the claimed invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 0.1-5 times weight of the feed amount, and the claim also recites 0.5-2 times weight which is the narrower statement of the range/limitation.  The claim(s) are 
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation “wherein the reaction raw materials may be raw materials for preparing the above reaction products, comprising at least one of olefins, alkanes, aromatic hydrocarbons, carboxylic acids, carboxylic acid esters, aldehydes, alcohols, etc., specifically comprising at least one of ethylene, propylene, isobutylene, propane, butane, isobutane, acetic acid, propionic acid, methyl acetate, methyl propionate, formaldehyde, vinylaldehyde, acrolein, methacrolein, methanol, butene-1, phenylethanol, ethylbenzene, etc.” which renders the claim indefinite because it is unclear whether the limitations following the phrase “etc., specifically comprising” are required part of the claimed invention. In addition, it is unclear as to the materials intended by the term “etc.” in claims 8 and 9.   
Claim 9 recites the limitation "the above reaction products" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 4,044,027).
Regarding claim 1, the reference Anderson et al. discloses a method for improving reaction yield, wherein, the method comprises: feeding reaction raw materials into a fixed bed reactor (5); the reaction raw materials flow through a catalyst bed (32) to obtain reaction products; the reaction products pass through a space (39) which is formed by a tube sheet at the discharge end of the fixed bed reactor and a fixed bed reactor head (30, 31), thereafter leave the reactor; and injecting an inert substance (i.e., a quench fluid) into the space which is formed by the tube sheet at the discharge end of the fixed bed reactor and the reactor head (see Abstract; col. 3, lines 31-36; col. 6, lines 45-66; Fig. 2).
Regarding claim 2, the reference Anderson et al. discloses the method, wherein the inert substance is at least one of a gas or a liquid that can be vaporized after being heated (see col. 6, lines 2-11).
Regarding claim 3, the reference Anderson et al. discloses the method, wherein the inert substance is butane (see col. 6, lines 2-11; col. 6, lines 45-66).
Regarding claim 5, the reference Anderson et al. discloses the method, wherein the inert substance is injected into the reactor through a nozzle; and the nozzle is arranged in the space which is formed by the tube sheet at the discharge end of the fixed bed reactor and the reactor head (see col. 6, lines 45-66; Fig. 2).

Regarding claim 8, the reference Anderson et al. discloses the method, wherein the reaction products comprises maleic anhydride (see Abstract). 
Regarding claim 9, the reference Anderson et al. discloses the method, wherein the reaction raw materials may be raw materials for preparing maleic anhydride (see Abstract).
Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinze et al. (US 3,227,527).
Regarding claim 1, the reference Heinze et al. discloses a method for improving reaction yield, wherein, the method comprises: feeding reaction raw materials into a fixed bed reactor; the reaction raw materials flow through a catalyst bed (16) to obtain reaction products; the reaction products pass through a catalyst cushion (15) at a discharge end of the fixed bed reactor and then pass a space which is formed by the catalyst cushion (15) and a reactor head, thereafter leave the reactor; at this time, injecting an inert substance into the space which is formed by the catalyst cushion at the discharge end of the fixed bed reactor and the reactor head (see col. 3, lines 35-75; Figure).
Regarding claim 5, the reference Heinze et al. discloses the method, wherein the inert substance is injected into the reactor through a nozzle; the nozzle is provided with nozzle hole; the nozzle is arranged in the space which is formed by the catalyst cushion at the discharge end of the fixed bed reactor and the reactor head (see Figure).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,044,027).
Regarding claim 6, the claim depend from claim 1 such that the reasoning applied to claim 1 above is applied herein for the dependent portion of the claim. The reference Anderson et al. does not specifically disclose wherein the amount of the inert o F before exiting the reactor head (see col. 3, lines 23-37; col. 5, lines 45-63). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide any suitable amount of quench fluid, including an amount in the range as claimed by applicant, sufficient to reduce the exit temperature of the reaction products to a desired temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 10, the claim depend from claim 1 such that the reasoning applied to claim 1 above is applied herein for the dependent portion of the claim. The reference Anderson et al. discloses the method wherein the reaction temperature is above 357°C (see Abstract). The reference Anderson et al., however, does not specifically disclose wherein the temperature of the reaction product after being cooled by the quench fluid is 50oC- 250°C.The reference Anderson et al., however, teaches for the need to inject a quench fluid to rapidly cool the reaction products exiting the catalyst bed to below 580o F (304o C) before exiting the reactor head (see col. 3, lines 23-37; col. 5, lines 45-63). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reaction products cooled by the inert substance (i.e., the quench fluid) to a temperature below 304o C, including to a temperature within the range as claimed by applicant, since the o C before exiting the reactor head (see col. 3, lines 23-37; col. 5, lines 45-63).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. as applied to claim 3 above, and further in view of Colman et al. (US 2006/0149114).
Regarding claim 4, the reference Anderson et al. teaches that the quench fluid can be a portion of cooled reactor effluent gases (see col. 3, lines 31-37). The reference Anderson et al., however, does not specifically disclose wherein the quench fluid is selected from 3at least one of the group consisting of nitrogen, helium, argon, carbon dioxide, water, C6-C8 alkane, C6-C8 aromatic, C1-C4 alcohol, C1-C4 acid, C2-C4 nitrile and C2-C4 ester. However, as evidenced by the reference Colman et al. (see paras. [0068]; [0096];[0097]; [0105]-[0107]), it is typical in the art to inject an inert condensable fluid into a reaction product upon exiting a reaction zone of a reactor so as to rapidly cool the reaction product prior to recovering the reaction product from the reactor. The reference Colman et al. further teaches that the inert condensable fluid can be an inert gas or water (see para. [0097]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any suitable inert condensable fluid, including the fluids as claimed by applicant, as the quench fluid in the process of Anderson et al. for the intended purpose of rapidly cooling the reaction products upon exiting the catalyst bed of Anderson et al. because, as evidenced by the reference Colman et al. (see paras. [0068]; [0096];[0097]; [0105]-[0107]), it is typical in the art to inject an inert condensable fluid such as water or an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774